Citation Nr: 0017432	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected death pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1945.  He died in July 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).



FINDINGS OF FACT

1.  The appellant received an annual income from Social 
security of $9,741 for the year 1998.

2.  The appellant has no dependents and has reported no paid, 
unreimbursed medical expenses.

3.  The maximum amount of allowable income for a surviving 
spouse with no dependents in 1998 was $5,808.



CONCLUSION OF LAW

The requirements for nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. § 1541 (West 1991); 
38 C.F.R. §§ 3.3(b), 3.23 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
(West 1991), or, at the time of death, was receiving or 
entitled to receive compensation for a service-connected 
disability based on service during a war.  See 38 U.S.C.A. 
§ 1541(a) (West 1991).  In this case, the veteran served on 
active duty from September 1940 to February 1945.  This 
period represents service of more than ninety days during 
World War II, a period of war.  See 38 U.S.C.A. § 101(8) 
(West 1991).  In addition, at the time of his death, the 
veteran was in receipt of disability compensation for a 
service-connected back disability incurred during World War 
II.  Therefore, the veteran had qualifying service under 
38 U.S.C.A. §§ 1521(j), 1541(a) (West 1991).

Notwithstanding the above, the surviving spouse must also 
have an annual income that does not exceed the applicable 
maximum annual pension rate specified in 38 U.S.C.A. § 1541 
(West 1991).  In her application for death pension benefits 
received in July 1998, the appellant reported that she 
received $301 monthly in Social Security Administration (SSA) 
benefits and that she had no dependents.  Thereafter, the RO 
contacted SSA for verification of the appellant's income.  
According to computerized data from SSA, the appellant 
received $811.80 monthly in SSA benefits.  This translates to 
an average annual income of $9,741.  The maximum annual rate 
of improved death pension for a surviving spouse with no 
dependents in 1998 was $5,808.  38 U.S.C.A. § 1541 (West 
1991); 38 C.F.R. § 3.23 (1999); VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part 1, Change 27, Appendix B (Mar. 11, 1998).

The Board recognizes that the appellant submitted copies of 
several medical bills in support of her claim.  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12 month annualization period in 
which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272 (1999).  See 38 C.F.R. § 
3.271 (1999).  Unreimbursed medical expenses constitute one 
of the specific exclusions to income, provided they comport 
with the requirements of 38 C.F.R. § 3.272(g)(1) (1999).  The 
RO requested that the appellant provide information 
concerning her medical expenses in a letter to her dated in 
January 1999 and provided her with the appropriate form to 
report the information.  However, the appellant has not 
submitted evidence that she paid for medical expenses that 
have remained unreimbursed.  Accordingly, in the absence of 
such proof, the appellant's annual income cannot be adjusted.

Inasmuch as the appellant had an annual income that exceeded 
the applicable maximum annual pension rate specified in 
38 U.S.C.A. § 1541 for 1998, entitlement to nonservice-
connected death pension benefits is legally precluded.  The 
law in this case is dispositive; thus, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Nonservice-connected death pension benefits is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

